Exhibit 10.8

 

MITEL® authorizedPARTNER Agreement

Contract No.

 

INTRODUCTION. This Mitel authorizedPARTNER Agreement (together with all
Schedules attached hereto and/or incorporated by reference herein) is entered
into this 28 day of September,2007 by and between Mitel Networks, Inc., a
Delaware corporation, with its corporate headquarters located at 205 Van Buren
Street, Suite 400, Herndon, Virginia 20170-5344 (hereinafter referred to as
“Mitel”), and Xeta Technologies. Inc doing business as Xeta Technologies, Inc
a(n) Corporation organized under the state of Oklahoma, with its principal place
of business located at 1814 W Tacoma St., Broken Arrow. OK hereinafter referred
to as “AP”. For avoidance of doubt, the use of term authorizedPARTNER (“AP”) in
this AP Agreement shall not be construed to mean that a partnership has been
created between the parties.

 

PURPOSE CLAUSE. Mitel is continually engaged in the research and development of
state of the art communications solutions, and it desires to appoint certain
quality APs to market, sell, install, and maintain certain of its leading edge
products in a way that meets Mitel’s highest standards in order to enhance the
goodwill of Mitel’s name and of its product lines in the marketplace.

 

NOW THEREFORE, in consideration of the mutual covenants flowing by and between
the parties hereto, the parties, intending to be bound, hereby agree, in
writing, as follows:

 

1.                                    MITEL APPOINTS AP.

 

1.1                               Appointment. Mitel hereby appoints Xeta
Technologies, Inc as an authorizedPARTNER to purchase and market, sell, lease,
install and maintain certain versions of its Mitel brand communications
solutions (hereinafter “PRODUCTS”) which appear on the level appropriate Mitel
U.S. Price List provided to you on a strictly confidential basis via Mitel’s
password protected Mitel Online site (“MOL”). Such price list is incorporated by
reference herein. Mitel will update such Mitel U.S. Price List on a regular
basis. It is the responsibility of the AP to periodically review the price list
in order to ensure it has current pricing when providing quotations to
end-users. AP also agrees to utilize the Mitel pricing tools provided to AP for
quality control purposes subject to applicable terms and conditions, disclaimers
and warnings regarding its utilization. AP agrees that it must make sure the
pricing is current before submitting a bid and AP agrees that the configuration
it chooses must be properly customized by AP for its own end-user customer’s
particular needs. Certain PRODUCTS will be sold and/or licensed to AP directly
from Mitel in accordance with Mitel policy (contained on MOL) while other
PRODUCTS will be sold and/or licensed to AP through Mitel Authorized Wholesalers
(e.g., Graybar Electric Company and EMBARQ). Mitel will honor quotes for
PRODUCTS based on the U.S. Price List in effect at the time of the quote for a
period of sixty (60) days from the date of the quote PROVIDED that AP furnishes
a copy of the quotation to Mitel clearly indicating that the quote was made
prior to the change in the U.S. Price List.

 

1.2                               Sales to End-Users Only. AP agrees to sell or
sub-license (in the case of software) PRODUCTS only to its own end-user
customers for installation and use in the United States of America (U.S.). AP
also agrees not to export PRODUCTS from the U.S. AP also agrees not to transship
or otherwise sell to wholesalers or other authorizedPARTNERS, interconnects or
brokers of communication solutions (whether authorized resellers of Mitel or
otherwise and whether in the U.S. or otherwise) without the prior express
written consent of an Officer of Mitel.

 

1.3                               Non-exclusive. This appointment by Mitel is
non-exclusive. Mitel expressly reserves the right, in its reasonable discretion,
to appoint other APs or enter into Sales Agency Agreements, or to enter into
Dedicated Account Agreements, as well as to sell direct (including via national
account programs), and through manufacturer’s representatives or through OEM
Distributors on a branded or non-branded basis, or on a two tier basis all as it
sees fit, from time to time hereafter. Mitel also reserves the right, in its
reasonable discretion, to develop new channels of distribution through which
certain PRODUCTS may be best sold including but not limited to distributing
through CLECs, ILECs, ISPs, Carriers, System Integrators, and Master
Distributors. Access to such channels will be based on meeting certain standards
as set by Mitel from time to time in its reasonable discretion. Mitel also
reserves the right to distribute PRODUCTS in open distribution.

 

1.4                               Ethically Promote Products. AP agrees to use
its best efforts to legally and ethically promote the marketing, sale,
licensing, installation, servicing, and maintenance of all PRODUCTS in a manner
designed to promote the good will of Mitel and avoid inappropriate channel
conflict. AP also understands and agrees to the implied covenant of good faith
and fair dealing, as well as, agreeing to abide by fair trade practices with
respect to the purchase and sale of Mitel PRODUCTS and the provision of services
for such. AP likewise agrees not to defame or falsely disparage the products or
services of another supplier or encourage an end-user to breach or dishonor a
contract it may have with a competitor of AP.

 

2.                                    TERM. This Agreement will commence upon
execution by Mitel after AP has duly signed and returned such to Mitel. It will
continue until April SO”(1) of the fiscal year in which the agreement was
signed, and then from year to year thereafter unless either party shall give
prior written notice to the other on or before March 1st of a given term to the
effect that the contract will be terminated and not renewed as of April 30th of
that year. This Agreement may also be terminated in accordance with the
provisions of paragraph number 14 entitled “Termination” found hereinbelow.
Unless otherwise stated herein, “year end” or “fiscal year end” shall be
April 30th and a number of “days” shall be considered as calendar days. For
financial accounting purposes it is understood that Mitel’s fiscal month-end is
the last day of each month.

 

3.                                    TERRITORY.

 

                                             
3.1                                 U.S. AP shall be permitted to distribute
Mitel PRODUCTS anywhere in the U.S. (defined as its fifty states, the US Virgin
Islands, Puerto Rico and Guam) so long as AP is able to service what it sells,
with Mitel certified technicians, that are certified on the PRODUCT (including
software level) being installed. AP may conduct limited sales to its customers
located within Canada provided that AP executes a Limited Export Addendum for
each Canadian customer, a blank copy of which is attached hereto in Schedule B
for reference, listing the customer and the location, and agreeing to the terms
therein regarding AP’s responsibility for compliance with ail laws including,
but not limited to, export laws. Such Canadian customer must be within fifty
(50) miles of the U.S. border. AP agrees to submit each Limited Export Addendum
to Mitel for approval. Mitel may, in its sole discretion, accept or reject the
Limited Export Addendum submitted by AP.

 

                                             
3.2                                 Advertising. To the extent AP chooses to
promote Mitel PRODUCTS via a web site on the internet or via a national and/or
regional publication (e.g., The Wall Street Journal (national or regional
edition) or Telecom Gear), AP agrees to place the following statement in a
prominent, conspicuous location on all web site and/or newspaper and/or magazine
pages promoting or referring to Mitel PRODUCTS, in no less than ten (10) point
type and in all caps as follows: “THIS PROMOTION OF MITEL PRODUCTS IS NOT
INTENDED AS A SOLICITATION OF ANYONE LOCATED OUTSIDE OF OUR SERVICE AREA WHICH
IS (at this point insert a description of the geographic area in which you are
able to service what you sell)”. Should AP wish to advertise PRODUCT pricing via
their web site, or otherwise, AP shall comply with Mitel’s Advertising Policy (a
true copy of which may be reviewed on MOL).

 

4.                                    MITEL’S OBLIGATIONS TO AP.

 

4.1                               Mitel agrees to offer a marketing program to
the AP based on AP’s accredited level within Mitel’s authorizedPARTNER program.
Mitel agrees to provide thirty (30) days notice of any changes to the program
via MOL and/or other written or email notification.

 

4.2                               Manufacture and Supply of Mitel Products,
Accessories, and Spare Parts. Mitel agrees to use commercially reasonable
efforts to provide AP with PRODUCTS in sufficient quantities to facilitate AP’s
reasonable needs. Mitel will supply certain PRODUCTS direct to AP and will
supply certain other PRODUCTS through its Authorized Wholesalers, subject to the
right to change its method of distribution, as it deems appropriate from time to
time.

 

4.3                               Non-Disclosure of Confidential Information.
Mitel agrees to use commercially reasonable efforts to prevent the disclosure of
or unauthorized use of any proprietary information provided to Mitel by AP in
compliance with the terms of this Agreement. Mitel acknowledges that the parties
have previously executed a stand-alone confidentiality agreement on June 22,
2007 (the “NDA”) which is incorporated herein by reference. Mitel agrees that
any confidential and/or proprietary information provided by AP to Mitel shall be
subject to the terms of such NDA and Mitel shall protect the confidentiality,
prevent the disclosure (except pursuant to a government order or subpoena) and
limit the use of such information all in accordance with the terms of such NDA.
By this Agreement, the term of Period of Protection contained within the NDA is
hereby amended as follows: the Period of Protection shall be either three
(3) years from the end of Disclosure Period or shall be the until the date of
termination of this Agreement, whichever occurs later.

 

4.4                               Product Warranty and Software Warranty &
License Agreement. Mitel agrees to provide AP with its Mitel U.S. Product
Warranty (a true copy of which is attached as Schedule A) with respect to
PRODUCTS sold or licensed by Mitel to AP hereunder, and AP agrees to offer its
version of Mitel’s U.S. Product Warranty to its end-users, subject to including,
in concept, Mitel’s material terms and conditions, disclaimers, and limitations
of liability. If Mitel makes any material change to the U.S. Product Warranty,
it will abide the terms of the prior U.S. Product Warranty for a period of six
(6) months from the date of such change. Procedures and policies for both in and
out-

 

APName

 

© Copyright Mitel Networks, Inc. 2007

MITEL authorizedPARTNER Agreement – Contract No.

 

 

 

1

--------------------------------------------------------------------------------


 

of-warranty repair services and the Repair Price List shall also be provided via
MOL. Mitel also agrees to provide AP, via MOL, with a separate form of Software
Warranty and License Agreement with respect to Mitel’s Time Division Multiplex
and Integrated Communications Platforms which AP agrees to accept from Mitel and
abide by in all respects, as well as sub-license its end-user customer(s) for
their usage (offering substantially the same terms and conditions).

 

4.5                               Ongoing Technical Support and Field Services.
Mitel agrees to provide ongoing technical support, including necessary field
services, to AP at then current rates, plus reasonable costs for transportation,
lodging, and meals. If the Mitel PRODUCT being installed is defective, Mitel
agrees at no cost to AP to either replace such defective. PRODUCT and/or, in
Mitel’s sole discretion, provide field services to AP. From time to time, Mitel
may introduce Release Levels of software, which improve the capability of and/or
disseminate generic corrections to Mitel software. When these new Release Levels
are made commercially available, they shall be provided electronically via
download from MOL to the extent AP has purchased the appropriate software
download kit from Mitel to enable AP to so proceed. Otherwise Mitel will provide
the correction at nominal cost (shipping/handling) to AP if the new Release
Level is of a corrective nature. If, however, new features are incorporated in
addition to operational corrections and/or if the Release consists solely of new
features or functionality, then AP will still be provided with the corrections
as aforesaid, but said new features or functionality will be made available to
AP at the then current AP price for such new features or functionality. Mitel
reserves the right to give thirty (30) days prior written notice that it will no
longer provide out-of-warranty after market technical support to a particular
PRODUCT and/or Release Level. Notwithstanding the foregoing, Mitel will provide
the foregoing cancelled out-of-warranty after market technical support for an
additional thirty (30) days past the aforementioned thirty (30) day notice
period. In utilizing the electronic software download feature via MOL, AP agrees
to read and be bound by the applicable terms and conditions, disclaimers and
warranty information posted on the pertinent web page associated with the
particular software being downloaded.

 

4.6                               Discounts. Mitel agrees to afford discounts
(Volume, Functional and otherwise) to AP all as per Mitel’s published guidelines
on MOL. AP understands that Mitel reserves the right on a quarterly basis to
review the purchases of the AP. Based on the findings, Mitel may adjust the
discount provided to the AP. Mitel agrees to afford discounts to AP should it
meet the pertinent criteria for such. Mitel also reserves the right to adjust
and/or modify and/or cancel the Discount Program for the entire channel, upon
providing thirty (30) days prior written notice but AP shall have the right to
terminate this Agreement by giving Mitel thirty (30) days prior written notice
in return if it does not accept such change and its election to terminate shall
be its sole and exclusive remedy.

 

4.7                               Bonding. Mitel, at its sole discretion, may
provide AP with bid and performance bonding services in appropriate instances
with a minimum lead time of ten (10) business days. It is agreed that AP will
reimburse Mitel (or Mitel may set-off against any credits owed AP) for costs of
such services (including bond premiums). AP agrees to timely follow Mitel’s
rules and regulations in applying for and implementing such bonding.

 

5.                                    AP’s OBLIGATIONS TO MITEL.

 

5.1                               Payment. AP agrees to timely pay for Mitel
PRODUCTS ordered under the Agreement. Terms of payment shall be net thirty (30)
days from date of invoice and shipment by Mitel. All amounts which are more than
fifteen (15) days past due shall accrue interest from the due date at a rate
equal to the lesser of one and one half percent (1.5%) per month or any part of
a month (eighteen per cent (18%) per annum) or the highest rate allowed by
applicable state law.

 

5.2                               Promote Mitel Products and Usage of Mitel
Name. In consideration of AP’s appointment AP agrees to use commercially
reasonable efforts to actively promote, market, sell, and service Mitel PRODUCTS
in all instances where Mitel offers a competitive communications solution having
the features and functionality desired by AP’s end-user. Notwithstanding the
foregoing, Mitel agrees and acknowledges that AP is free to sell products
manufactured by competitors of Mitel. AP shall not use the name Mitel Networks
or any of its brand names or trademarks in its own name and/or tradename (actual
or fictitious) or as part of its URL or internet domain name or in an “800” type
toll free number without the prior express written consent of Mitel. AP,
likewise, agrees to conform to the Lanham Act, as well as Federal Trademark and
Copyright Law when engaging in such permitted usage. AP also agrees to comply
with the Mitel Networks Corporate Identity Guidelines as found on MOL.

 

5.3                               Use Only Certified Technicians and Maintain
Certifications. AP agrees that each and every installation of PRODUCT shall be
directly supervised and approved by a Mitel certified technician with the
requisite certifications for the particular PRODUCT involved. AP agrees that
technician shall be certified by Mitel or a Mitel Certified Training Partner (at
AP’s expense) as meeting the minimum standards necessary to install and maintain
the particular PRODUCT in question, in accordance with Product Learning Maps
published on MOL. AP agrees to maintain a sufficient number of trained sales
executives and trained technicians in accordance with the certification
requirements provided on MOL. Should an AP only be certified for sales, the AP
agrees to partner with Mitel or a properly certified AP to provide technical
services as required herein.

 

5.4                               Limit Claims to Written Specifications. AP
agrees to limit its claims and representations concerning PRODUCTS to those in
conformity with Mitel’s published written specifications and/or Mitel produced
marketing collaterals. AP agrees not to misrepresent the features, functionality
or capacity of Mitel PRODUCTS.

 

5.5                               Security Interest/Set-off. AP hereby grants to
Mitel a purchase money security interest in all Mitel PRODUCTS for which Mitel
has not been timely paid, either now possessed by AP or hereafter acquired by
AP, pursuant to this Agreement (the “collateral”). AP hereby authorizes Mitel to
sign for it, as its attorney-in-fact, and to file U.C.C. 1 Financing Statements
with respect to the collateral after giving five (5) days prior written notice
to AP but only in instances where Mitel feels reasonably insecure regarding the
extension of credit. AP, likewise, grants a right of set-off to Mitel regarding
any monies owed by Mitel to AP.

 

5.6                               Supply Financial Information. AP agrees to
provide financial information (balance sheet/profit and loss statement) to Mitel
upon application to become an AP and on a periodic basis as requested by Mitel
from time to time.

 

5.7                               Protect Proprietary Information. AP agrees to
protect Mitel proprietary and/or confidential information and not to disclose
such to others or use such except for the purposes of this Agreement. Upon
termination, AP likewise agrees not to utilize such information in a way that is
not in the best interests of Mitel. AP also understands and agrees that this
contract itself, along with its Schedules (including those reflected via MOL) is
confidential information.

 

                                             
5.8                                 Provide Warranty. AP agrees to provide a
substantially similar version of Mitel’s U.S. Product Warranty, attached hereto
and incorporated by reference herein as Schedule A, to and in favor of its
customer(s), including AP’s version of Mitel’s disclaimers and limitations of
liability. AP agrees to incorporate its version of said warranty along with the
material terms, disclaimers, and limitations of liability of said warranty in
its written agreement with its customer(s). AP also agrees to provide its
customers, at no charge to Mitel, with the warranty service inherent in honoring
the aforesaid Mitel warranty and/or in providing the services as stated in
paragraph 4.4, above.

 

5.9                               Indemnification. AP agrees to indemnify,
defend, and hold Mitel harmless from any and all costs, expenses, damages or
liabilities arising against Mitel by a third party as a result of a material
breach of this Agreement by AP or as a result of negligent acts or omissions of
AP in performing hereunder. Mitel likewise agrees to indemnify, defend and hold
harmless AP from any and all costs, expenses, damages, or liability arising to
AP from a material breach by Mitel of the terms and conditions of the Mitel
Product Warranty, or the negligent acts or omissions of Mitel in performing
hereunder to the extent such negligence causes personal injury, death or
property damage to occur. Notwithstanding the foregoing, neither party shall be
obligated to indemnify the other for indirect or consequential damages based
either in contract or tort.

 

5.10                        Purchases from Mitel. AP agrees that it will procure
all its new and/or unused PRODUCTS as well as all refurbished and/or
remanufactured PRODUCT (to the extent not already manufacturer discontinued)
solely and directly from Mitel itself and/or from an Authorized Wholesaler of
Mitel. AP agrees to disclose to its customer the extent to which any system or
components are used. AP agrees not to transfer used Mitel software without
abiding with the CONDITIONS CONCERNING RESTRICTIONS ON USE OF SOFTWARE (see
Schedule A attached). Mitel will not unreasonably withhold its consent to
transfer software so long as the transferee agrees to execute and abide by an
acceptable sublicense and so long as the transferor agrees to comply with
Mitel’s Software Re-Licensing Policy (a true copy of which may be reviewed on
MOL). In no event, however, may AP substitute new or unused software in a used
and/or refurbished system without first obtaining Mitel’s prior express written
consent and without conspicuously disclosing to the end-user, in writing,
whether or not the system is “like new”, used, or otherwise.

 

5.11                        Data Network Assumptions/Duty to Develop. AP agrees
to develop a mutually agreeable written schedule with its customer that depicts
the data network that Mitel PRODUCTS are expected to interface with and be
compatible with that its customer either already has in place or will have in
place before the installation of Mitel PRODUCTS to include its specific cabling,
equipment and characteristics as well as whether or not any upgrades are
necessary to be implemented (e.g., increased robustness/memory or other
necessary improvements). It would also behoove AP to place in its contract with
its customer a requirement that any technician labor costs expended by AP in
diagnosing problems caused by any misrepresentation with respect to the said
network be reimbursed.

 

5.12                        Product Data. AP agrees, upon request by Mitel, to
provide end user PRODUCT data (e.g. customer contact information, lists of
equipment sold to customers, and locations where Mitel equipment was sold).

 

6.                                    PRICE, ORDER ENTRY, AND SHIPMENT TERMS AND
CONDITIONS.

 

6.1                               Prices. Prices for PRODUCTS and offered
Services shall be as found in the U.S. Mitel Price List which can be found on
MOL. Mitel reserves the right to make any desired changes to said list by giving
thirty (30) days prior written notice to AP.

 

2

--------------------------------------------------------------------------------


 

Prices charged for PRODUCTS that are purchased by AP from a Mitel Authorized
Wholesaler shall be as set from time to time by such wholesale distributor.

 

6.2                               Purchase Orders. AP agrees to place orders on
Mitel by Purchase Order for all PRODUCTS and Services to be ordered directly
from Mitel hereunder. All such Purchase Orders shall be issued by AP in
accordance with the Mitel ordering process: (i) as detailed on MOL or upon
request of AP and (ii) in effect at the time the Purchase Order is issued by AP.
Mitel reserves the right to reject any Purchase Order, in whole or in part, or
fail to ship an accepted order should it feel insecure in AP’s ability to pay.
Mitel also reserves the right to impose a minimum purchase amount per order of
Three Hundred Dollars ($300) before taxes and net of all discounts or
reductions. Mitel also reserves the right to allocate production as may be
necessary from time to time.

 

6.3                               Sales Acknowledgement. Mitel will transmit an
acknowledgment of the Purchase Order by electronic means. The acknowledgment
incorporates by reference Mitel’s standard Sales Acknowledgment, a true copy of
which is available via

 

3

--------------------------------------------------------------------------------


 

MOL. AP agrees that the terms and conditions of said Sales Acknowledgment shall
take precedence over the Purchase Order in the event of a conflict, and that
this Agreement shall prevail in the event of a conflict between it and either
the Purchase Order or said Sales Acknowledgment.

 

6.4                               Invoices. Mitel shall issue invoices to AP for
Mitel PRODUCT shipped to it hereunder which shall be due and payable thirty (30)
days from that date. AP shall pay to Mitel the full amount of the invoice on or
before its due date. AP shall be afforded a one percent (1%) prompt pay discount
to the extent Mitel receives payment within fifteen (15) days of invoice date.
AP’s obligation to pay and Mitel’s right to receive same shall be absolute and
unconditional and not subject to reduction, set-off or abatement. If, at any
time, in Mitel’s judgment, AP’s financial condition and/or payment record makes
Mitel feel insecure, Mitel may deny the further extension of credit, place AP on
“credit hold”, require C.O.D. terms or otherwise.

 

6.5                               Invoice Errors. AP shall notify Mitel within
twenty (20) days from receipt of invoice of any errors on the invoice. Mitel may
grant an extended payment term of ten (10) business days on the portion of the
invoice which is in dispute; the remainder of the invoice shall be timely paid
notwithstanding the extension.

 

6.6                               Arrears. Mitel reserves the right to refuse to
accept or process Purchase Orders from AP when its account with Mitel is in
arrears, and AP hereby grants unto Mitel a lien on any PRODUCT being repaired
for it by Mitel until AP’s account with Mitel is brought current.

 

6.7                               Taxes. AP shall pay all taxes, levies or
duties now or hereafter imposed on the importation and/or sales of goods or
rendering of services with respect to Mitel PRODUCTS or services unless it has
first provided Mitel with a properly completed applicable state sales tax resale
or exemption certificate, which then must be referenced on all Purchase Orders.

 

6.8                               Returns. AP may, in Mitel’s reasonable
discretion, return unused Mitel PRODUCT, if that type of PRODUCT is still in
production, subject to a reasonable restocking charge at Mitel’s then current
rate (which is currently twenty percent (20%) of Net Price) and subject to the
following: Returns for credit must be returned within thirty (30) days of
shipment and must be in unopened factory sealed packaging. Mitel does not accept
the return of software or software options.

 

6.9                               Shipping Terms and Insurance. AP recognizes
and agrees that all prices shall be FCA Canada at warehouse shipping point or
FCA U.S. at warehouse shipping point, as applicable and as solely determined by
Mitel in each instance (“shipping point”). The specific Canadian or U.S.
shipping point locations are available upon request by AP. Prices do not include
any taxes or charges for insurance or freight, all of which are the obligation
of AP. Risk of loss shall be transferred to AP upon delivery to the carrier at
the shipping point. Mitel shall retain a security interest pursuant to the
Uniform Commercial Code until payment is made. AP agrees to insure PRODUCT
purchased hereunder from the point of receipt by carrier at the shipping point
until an accepted installation at customer’s site has been achieved, against
loss by fire, theft or other casualty, as well as to maintain errors and
omissions, product liability and public casualty liability insurance covering
the sale and installation of the Mitel PRODUCT. Such insurance shall be in
amounts acceptable to Mitel, and AP agrees to provide Mitel with a true copy of
a certificate of insurance evidencing such coverage upon Mitel’s request.

 

7.                                    DELIVERY, RISK OF LOSS, TITLE, INSPECTION,
AND CANCELLATION.

 

7.1                               Delivery. Mitel shall use commercially
reasonable efforts to meet any reasonable delivery date, but Mitel does not
guarantee delivery by that date; and Mitel shall not be liable to AP or any
third-party (including, but not limited to, customer) for any loss or damage,
whether direct, special, collateral, incidental, consequential or otherwise
arising from any failure to ship any Mitel PRODUCTS, or any delay or errors in
such shipment, regardless of notice to Mitel of the possibility of such loss.
Each shipment shall be considered an independent and separate transaction, and
payment, therefore, shall be made accordingly.

 

7.2                               Risk of Loss. Risk of loss shall pass to AP
upon delivery of the PRODUCT to the carrier at the shipping point.

 

7.3                               Inspection. Within twenty (20) days following
date of shipment AP agrees to inspect the PRODUCTS ordered and shall promptly
notify Mitel, in writing, of any discrepancies or damages. Failure to timely
notify Mitel shall be conclusive proof that the PRODUCTS were received by AP as
ordered and in good condition.

 

7.4                               Cancellation. AP may cancel any or all
portions of a Purchase Order upon a minimum of thirty (30) days prior written
notice to Mitel in advance of the requested ship date. In the event Mitel ships
any or all portions of a Purchase Order prior to receipt of the cancellation
notice, then the purported cancellation notice shall have no force or effect. In
the event AP cancels any or all portions of a Purchase Order within thirty (30)
days of requested ship date, AP agrees to pay a cancellation charge equal to
twelve percent (12%) of the AP’s cost of the item(s) canceled, as liquidated
damages, and not as a penalty.

 

8.                                    THIRD-PARTY PRODUCT WARRANTIES, LICENSES.
Mitel agrees to pass through to AP and honor in all respects any warranty
provided by a third-party on products ordered hereunder that are not
manufactured by Mitel; such product warranties shall likewise be subject, at a
minimum, to the disclaimers and limitations of liability as stated in the Mitel
U.S. Product Warranty. AP accepts all such express limited warranties (from
either Mitel or from a third-party) as its sole and exclusive remedy for defects
in Mitel

 

PRODUCT (including product procured from a third-party by Mitel, as aforesaid)
and agrees to the terms and conditions, disclaimers, and limitations of
liability thereof.

 

9.                                    CHANGES TO PRODUCT SPECIFICATION;
MANUFACTURER DISCONTINUANCE. Mitel reserves the right to make changes in the
design or construction of any of its products as it deems necessary or
desirable. Mitel will make a reasonable effort to provide prior notification to
AP of said changes. AP agrees that Mitel shall incur no obligation to make any
changes whatsoever on PRODUCTS previously sold hereunder nor shall any changes
create any implications whatsoever that any part manufactured or furnished
without such changes is in any way defective. Mitel further agrees to provide
reasonable notice, at least sixty (60) days in advance, of its intent to
discontinue the manufacture of a PRODUCT and AP understands and agrees that
Mitel may do so in its sole discretion. Following the aforementioned sixty (60)
days notice, Mitel shall reasonably endeavor to provide AP with remaining stocks
of manufacturer discontinued PRODUCTS for an additional thirty (30) days, but AP
acknowledges that this is subject to availability of said products. Should a
PRODUCT be manufacturer discontinued Mitel shall have no duty relating to such
PRODUCTS beyond that stated in the discontinuation notice with respect to Post
Termination Rights afforded AP (see section 14.7, below).

 

10.                             SOFTWARE LICENSE, PROCESS. Mitel hereby grants
to AP a non-exclusive, paid-up license to use Mitel copyrighted software subject
to the terms and conditions concerning restrictions on use of software as stated
on Schedule A, attached, and AP agrees to abide by the terms and conditions of
such. AP also agrees to enter into a written sub-license agreement with its
customer regarding the use of Mitel copyrighted software. AP agrees that such
sub-license shall incorporate the essential material terms and conditions of the
Mitel software license. AP recognizes and understands that it receives no
license from Mitel should it purchase new or unused software from a third party
(except from Mitel Authorized Wholesalers) and AP agrees not to deal in such
unlicensed software. AP also agrees to abide by Mitel’s Software Re-licensing
Policy with respect to any handling of used software. Furthermore, Mitel
reserves the right from time to time to distribute its software via MOL and to
the extent AP downloads such for its business purposes it agrees to abide by the
Software License contained herein in all respects. Likewise, AP agrees that NO
ADDITIONAL WARRANTY is offered by Mitel on software updates or maintenance
releases and that such are provided “AS IS/WHERE IS”.

 

11.                             PATENT AND TRADEMARK INFRINGEMENT.

 

11.1                        Mitel’s Responsibilities To Defend. Mitel shall
indemnify, defend and otherwise hold AP harmless from all cost, loss, damage or
liability (excluding consequential damages to AP) arising from any proceeding
brought against AP, to the extent such proceedings are based on a claim that
PRODUCT furnished by Mitel under this Agreement constitutes an infringement of
any U.S. or Canadian patent, trademark or copyright or which is alleged to be a
trade secret of a third party. Mitel shall defend any suit alleging such
infringement which is brought against AP or any of its customers, and shall pay
all costs and expenses incurred and satisfy all judgments and decrees against AP
in such actions or suits, so long as AP notifies Mitel, in writing, within ten
(10) business days of the date any such claim becomes known to AP, so long as AP
makes no admission concerning the claim, allows Mitel to control the defense of
such claim, and AP provides such assistance and cooperation to Mitel as is
reasonably requested.

 

11.2                        Mitel’s Options. In the event AP or its customers
are enjoined from their use of PRODUCTS due to a proceeding based upon any
infringement of any U.S. or Canadian patent, trademark, copyright or trade
secret, Mitel shall have the following options:

 

(i)                                     Promptly render the PRODUCT
non-infringing and capable of providing services as intended; or

(ii)                                  Procure for AP the right to continue using
the PRODUCT; or

(iii)                               Replace the PRODUCT with non-infringing
goods capable of providing services as intended; or

(iv)                              In the event that none of the foregoing
options is available, remove the PRODUCT and refund the purchase price thereof
less depreciation for use, if any.

 

11.3                           LIMIT OF MITEL’S LIABILITIES. THE FOREGOING
CONSTITUTES THE ENTIRE LIABILITY OF MITEL WITH RESPECT TO INFRINGEMENT OF
PATENTS, TRADEMARKS, COPYRIGHTS, AND TRADE SECRETS FOR PRODUCTS PURCHASED
PURSUANT TO THIS AGREEMENT. SUCH LIABILITY DOES NOT INCLUDE CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES TO AP, SUCH AS, WITHOUT LIMITATION, LOSS OF ACTUAL
OR PROSPECTIVE

 

4

--------------------------------------------------------------------------------


 

PROFITS, OR LOSS OF USE, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED.

 

11.4                           NO LIABILITY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREINABOVE MITEL SHALL HAVE NO LIABILITY FOR ANY CLAIM OF INFRINGEMENT
WHICH IS BASED UPON:

 

(I)                                    USE OF THE PRODUCT OTHER THAN IN
ACCORDANCE WITH APPLICABLE WRITTEN SPECIFICATIONS PUBLISHED BY MITEL;

(II)                                USE OF THE PRODUCT OTHER THAN IN A MANNER
FOR WHICH THE PRODUCT WAS INTENDED TO BE USED;

 

5

--------------------------------------------------------------------------------

 


 

III)                                USE, OPERATION OR COMBINATION OF THE PRODUCT
WITH OTHER NON-MITEL PRODUCTS IF SUCH CLAIM OF INFRINGEMENT WOULD HAVE BEEN
AVOIDED BUT FOR SUCH USE, OPERATION OR COMBINATION; AND

(iv)                              TO THE EXTENT A THIRD-PARTY LICENSE IS
NECESSARY IN ORDER TO IMPLEMENT A PARTICULAR APPLICATION TO BE UTILIZED BY AP’S
END-USER, AP AGREES TO PROVIDE SUCH OR HAVE END-USER OBTAIN SUCH AND MITEL SHALL
HAVE NO LIABILITY TO AP FOR CONTRIBUTORY INFRINGEMENT AND/OR INDUCEMENT TO
INFRINGE.

 

12.  INDUSTRIAL AND TRADE SECRETS.

 

12.1                      AP Acknowledgment. AP acknowledges that Mitel has
developed and used valuable technical and non-technical information, patents,
copyrights, trade secrets, confidential information, and the like in the
development of the PRODUCTS. AP shall use its best efforts to ensure that
neither it nor any of its employees will convert to their own use or to the use
of any other party any industrial secrets, copyrights, trade secrets, patents,
manufacturing or other processes (confidential information) or the like, owned
by Mitel, that is obtained by AP by reason of this Agreement or otherwise. AP
agrees to use the same degree of care in protecting such information as it would
use in protecting its own trade secrets.

 

12.2                      AP’s Responsibilities And Limitations. Any
confidential information of a proprietary character, as aforesaid, shall be
clearly and conspicuously marked by each party as proprietary or confidential
information or otherwise under a Non-Disclosure Agreement. Neither party shall
be liable to the other for disclosure or use of such information marked as
proprietary information as provided above which:

 

(i)                                   Is or becomes legally available to the
public from a source other than Mitel before or during the period of this
Agreement;

(ii)                                Is released in writing by Mitel to the
general public;

(iii)                             Is at any time developed by the other party
completely independent of any such disclosure or disclosures.

 

12.3                      No License Implied. Except as expressly stated in this
Agreement, no license is granted to AP from Mitel by merely entering into this
Agreement.

 

13.                             INDEPENDENT CONTRACTORS. AP’s officers,
employees or agents shall not be deemed to be officers, employees or agents of
Mitel, and AP shall not represent that its relationship with Mitel is other than
that of an independent contractor. Nothing in this Agreement shall create in
either party any right or authority to incur any obligations on behalf of, or to
bind in any respect, the other party. The parties hereto agree that the
arrangement created by this Agreement is not in the nature of a franchise or
agency. AP agrees that there is no required payment to become a Mitel AP and the
purchase of any offering from Mitel is solely to promote PRODUCTS and/or for the
purpose of acquiring PRODUCTS for resale.

 

14.                             TERMINATION.

 

14.1                      Acknowledgment Of Mitel’s Marketing Needs. AP fully
understands the business necessity for Mitel to retain flexibility in Mitel’s
methods of selling, marketing, distributing, installing, maintaining, and
servicing its PRODUCTS, as well as the need to maintain the good will of Mitel.
Accordingly, AP expressly recognizes the valid business need for, and agrees to,
the termination provisions set forth below.

 

14.2                      Termination Provisions. This Agreement may be
terminated by Mitel, in its entirety, with ten (10) business day’s prior written
notice by first class U.S. mail, courier, ore-mail in the event:

 

14.2.1.           Insolvency Or General Assignment For Creditors. AP becomes
bankrupt or insolvent; the filing by AP of a petition in bankruptcy; the making
of an assignment for the benefit of creditors by AP; the appointment of a
receiver or trustee for AP or for any assets of AP; or the institution by or
against AP of any other type of insolvency. The term insolvent shall mean
either: inability of AP to pay its bills as they mature or total liabilities
exceed total assets. All calculations shall be determined in accordance with
generally accepted accounting principles; or

 

14.2.2.           Breach Of Representations And Warranties. AP breaches any of
its material representations and warranties or (except as provided in 14.2.3
below) any other term or obligation of this Agreement and fails to cure such
within thirty (30) days of receiving written notice from Mitel regarding same in
the event the breach is capable of being cured; or

 

14.2.3.           Failure To Pay. AP fails to pay in full all amounts due Mitel
within sixty (60) days of invoice (not including invoices about which there is a
reasonable dispute) except as expressly provided for under the terms and
conditions of this Agreement or if Mitel, in good faith, believes and has
commercially reasonable grounds to believe that the prospect of payment is or is
about to become impaired; or

 

14.2.4.           Attempt To Assign Or Transfer. AP attempts to assign or
transfer its rights or delegate, transfer or subcontract its obligations under
this Agreement to a third party without the prior written consent of Mitel; or

 

14.2.5.           Change Of Business Nature, Ownership Or Control. AP notifies
Mitel or Mitel becomes aware that there is a material change in the nature or
ownership of AP or its parent or change of control of AP or its parent during
the term of this Agreement including, but not limited to, any change in which a
competitor of

 

6

--------------------------------------------------------------------------------


 

14.2.6.           Mitel becomes financially involved in the business of AP or
any change in which a majority of the stock or substantial portion of the assets
of AP are transferred in a transaction; or

 

14.2.7.           Termination For Convenience. Either party may, upon the giving
of ninety (90) days prior written notice, terminate this Agreement for its
convenience without incurring any liability to the other except the obligation
to meet all duties arising prior to said termination, as well as adhere to those
obligations which by their inherent nature are intended to survive termination.

 

14.3                      Post Termination Sales. The acceptance by Mitel of any
Purchase Order from AP or the sale of any PRODUCTS by Mitel to AP after the
expiration and/or termination of this Agreement shall not be construed as a
renewal or an extension, or as a waiver of termination of this Agreement; but,
in the absence of a new written Agreement, all such transactions shall be
specifically governed by the provisions of this Agreement with regard to the
obligations as stated in paragraphs numbered 5, 6,7, and 8 above as well as
sub-paragraph numbers 14.4,14.5,14.6 and 14.7, below.

 

14.3.2.           Upon giving notice of termination, regardless of the reason
for such termination, Mitel reserves the right in its sole discretion to
immediately restrict or prohibit the access of AP to Mitel forums and
confidential information (including but not limited to marketing initiatives).

 

14.4                      Post Termination Rights & Responsibilities.
Termination under this Agreement shall not affect the rights and obligations of
the parties concerning orders accepted by Mitel prior to the effective date of
the termination.

 

14.5                      Limitation Of Post Termination Liabilities. Mitel
shall not, by reason of the termination, expiration or non-renewal of the AP
Agreement hereby created, be liable to AP for recoupment, compensation,
reimbursement or damages on account of the loss of prospective profits on
anticipated sales, or on account of expenditures, investments, leases or
commitments in connection with the business or goodwill of AP. AP shall likewise
have no such liability to Mitel.

 

14.6                      Obligations After Termination.

 

14.6.1.           Payment To Mitel; Survival Of Obligations. Termination of this
Agreement shall not relieve AP of any obligations to pay Mitel for any amount
payable for transactions prior to or after termination, expiration, or
non-renewal, or of the duty to perform as agreed with regard to paragraphs 5,6
or 7, with reference to PRODUCTS sold by AP to its end-user customers.

 

14.6.2.           Fulfillment Of Orders. Mite! shall have no obligation to fill
any orders for systems as opposed to spare parts (see 14.7 below), placed by AP
after the date of termination, expiration, or non-renewal of this Agreement,
whether previously quoted or otherwise.

 

14.6.3.           No Post Termination Advertising. AP agrees not to promote,
advertise or market Mitel PRODUCTS or AP’s prior relationship with Mitel post
termination.

 

14.7                      Post Termination Support Services. In the event of the
termination, expiration and/or non-renewal of this Agreement, for reasons other
than AP’s material breach, bankruptcy or insolvency, Mitel shall make available
to AP, for a period of one (1) year from the date of such termination,
expiration, and/or non-renewal, spare parts at MLP less twenty-five percent
(25%) for IP PRODUCTS, for TDM PRODUCTS, for Mitel Branded Applications and
Small Business Solutions PRODUCTS. With respect to repair services they shall be
offered at list price (as published from time to time hereafter), along with
technical support services at a reasonable fee (such repair services and
technical support, however, shall only be made available for a period of one
(1) year from termination, expiration or non-renewal). Such availability of
spares, repair services and technical support shall collectively be hereinafter
referred to as “support materials” and shall be those support materials
generally available to Mitel’s APs which would enable said former AP to maintain
and support its Mitel installed base as such existed (site and system) as of the
date of termination, expiration or non-renewal. To the extent a PRODUCT has been
manufactured discontinued (“MD’d”) said AP will be entitled to the rights Mitel
announces upon MD of the PRODUCT pursuant to standard policy. Former AP, in
order to be eligible for these rights agrees to provide Mitel, within thirty
(30) days of the date of termination, expiration, or non-renewal, with a
confidential listing of such installed base. In no event may the former AP
purchase systems for such base, however, nor may it purchase new software
releases introduced by Mitel after said termination, expiration or non-renewal
occurs. These support materials and prices will be listed on your password
protected subsection of MOL for terminated APs and will be sold in accordance
with Mitel’s then standard terms and conditions of sale along with Mitel’s then
standard published express limited warranty subject to its terms and conditions,
disclaimers and limitations of liability. Former AP shall not be eligible,
however, to receive any discounts over and above those defined above for spare
parts or be able to take advantage of any marketing programs or benefits. The
above undertakings by Mitel do not give former AP a right, however, to purchase
new PRODUCTS (including new software releases) added to the Mitel US Price List
after the termination, expiration or non-renewal of this Agreement. Termination,
expiration or non-renewal is also agreed to eliminate the right of AP to any
rebates and/or benefits it would have been eligible for in the ensuing term or
extension of this contract had cessation of the Agreement not transpired as it
did.

 

7

--------------------------------------------------------------------------------


 

15.                             MISCELLANEOUS.

 

15.1                        Force Majeure. Neither Mitel nor AP shall be deemed
to be in default of any provision of this Agreement for a failure in performance
resulting from acts of God or events beyond their reasonable control. Such acts
shall include accidents, civil disturbances, terrorism, strikes, lightning,
fires, floods, earthquakes or other natural catastrophes, or other force majeure
events beyond the reasonable control of such non-performing party.

 

15.2                        Governing Law And Venue. This Agreement shall be
governed by the substantive laws of the Commonwealth of Virginia, and venue is
agreed to be in Fairfax County, Virginia.

 

15.3                        Severability. The provisions of this Agreement shall
be deemed severable. If any provision of this Agreement shall be held to be
unenforceable by any court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.

 

15.4                        Headings. All headings and captions contained herein
are for convenience and ease of reference only.

 

15.5                        Paragraphs. Numbered or lettered paragraphs,
subparagraphs, and schedules contained in this Agreement refer to paragraphs,
subparagraphs, and schedules of this Agreement.

 

15.6                        Notices. Any official legal notices required to be
given to AP may be sent via first class US mail or courier addressed to the AP’s
principal place of business as indicated in this Agreement. Likewise notices to
Mitel may be sent in the same manner to Herndon, Virginia at 205 Van Buren
Street, Suite 400 (zip 20170-5344) in c/o Legal Department. Alternatively, such
notices may be sent via electronic mail or bulletin or via facsimile to the
e-mail address provided to Mitel by the AP.

 

15.7                        Execution. This Agreement may be executed online via
electronic signature.

 

15.8                        Waiver. Any failure by either party to enforce any
right hereunder shall not constitute a waiver of such right. Each party may
waive its rights hereunder only by execution of a written instrument expressly
waiving such right.

 

15.9                        Intent. It is the intent of the parties to create a
binding, legally enforceable contract as to all items discussed herein.

 

15.10                 Government Compliance. Each party agrees to comply with
the F.C.C. rules and regulations, with the provisions of the Fair Labor
Standards Act of 1938, as amended, the Federal Occupational Safety and Health
Act (OSHA), as amended, the Federal/Hazardous Substances Act and with any other
Federal, State, County or Municipal rules, regulations, and codes, including
those pertaining to packing and shipping, and to obtain any and all required
licenses, permits and certificates. Each party agrees to indemnify the other for
any loss or damage sustained because of their respective noncompliance with this
representation.

 

15.11                 Consequential Damages. Except as provided in Section 11 of
this Agreement, in no event shall either party be liable to the other or to any
third-party for special, incidental, indirect, or consequential damages
(including, but not limited to, loss of use, loss of profits or downtime),
whether or not PRODUCTS sold hereunder are still in warranty or are out of
warranty, when the dispute arises. The parties hereto acknowledge a good faith
duty to work with each other to help solve legitimate end-user problems.

 

15.12                 Publicity. Any publicity regarding this Agreement shall be
achieved only by mutual consent of the parties. Any such publicity shall be in
the form of a general announcement only. The specific terms shall be held in
strict confidence. Notwithstanding the foregoing, Mitel may, in its sole
discretion, publically announce awards, joint initiatives, or other forms of
recognition regarding the AP without having to obtain permission from the AP
beforehand.

 

15.13                 Confidentiality. The parties hereto agree to maintain the
absolute confidentiality of the terms and conditions of this Agreement.
Notwithstanding the foregoing, AP, as a publicly traded company, shall be
entitled to disclose this Agreement, but only to the extent that such disclosure
is required by law (including without limitation the rules and regulations of
securities laws) as determined in the reasonable judgment of the AP and its
legal counsel.

 

15.14                 Authorization Of Execution. The party signing on behalf of
AP represents and warrants that he/she has all necessary corporate authority to
legally bind AP to this Agreement. At the request of Mitel, AP shall provide a
Board of Directors’ Resolution authorizing execution of this Agreement. This
Agreement shall not be binding on Mitel unless signed by a corporate officer of
Mitel.

 

15.15                 Toll Fraud Disclaimer/Warning. Mitel disclaims any express
or implied warranty that its PRODUCTS are technically immune from or prevent
fraudulent intrusions into and/or unauthorized use (including its
interconnection to the long distance network). AP is hereby warned that
fraudulent use of the system, including but not limited to DISA, auto-attendant,
voice mail, 800 type toll free number service and 10XXX/10XXXXX, is possible,
and AP agrees to generally warn its customers of such. AP also agrees to follow
Mitel’s published Technical Bulletins on this issue. Mitel reserves the right to
publish such bulletins electronically.

 

15.16                 Invasion Of Privacy Disclaimer/Warning. Mitel hereby
disclaims any express or implied warranty that its PRODUCTS are technically
immune from or prevent unlawful and/or unauthorized utilization that may result
in invasion of one’s right to privacy. Mitel hereby warns AP that such is
possible, and AP agrees to warn its customers of such.

 

15.17                 Loss Or Theft Of Data. Mitel hereby disclaims any express
or implied warranty that its PRODUCTS are technically immune from or prevent
improper, unlawful and/or unauthorized utilization that may result in the loss
of or theft of electronic data. Mitel hereby warns AP that such is possible, and
AP agrees to warn its customers of such.

 

15.18                 Record A Call Feature. Mitel hereby makes AP aware that
the “Record a Call Feature” has legal implications as outlined in the Mitel
technical documentation. Record a Call does not provide a warning tone,
therefore, end-users should indicate verbally that the call is being recorded
when activating this feature. AP agrees to warn its end-user customers of this
matter during its training sessions and to pass on the pertinent documentation
warnings and disclaimers concerning such in order to comply with the laws of the
pertinent jurisdiction(s) involved. Mitel disclaims any responsibility for
improper use of this feature.

 

                                              15.19                   External
Listen & Music On Hold. The External Listen feature contained in the Mitel
Networks 3100 and 3300 ICP PRODUCT may violate state or federal statutes
including, without limitation, criminal law, or privacy legislation. AP is
hereby warned to check local laws to ensure that use of this feature does not
contravene any such statutes and to properly warn its end-user customers of
such. Mitel disclaims any responsibility for improper use of this feature.

 

15.20                 E-911 Warning. Certain Mitel PRODUCTS (see appropriate
product specifications and warnings and see for example the 6010 teleworker
application) do not provide specific user location identification and AP agrees
to warn its end-users of such.

 

15.21                 No Intent To Create Third-Party Beneficiary Status. The
parties understand and agree that this Agreement is for their own respective
benefit only, and it is not intended to and does not create third-party
beneficiary status on any other person or entity whatsoever, including, but not
limited to, customer (end-user).

 

15.22                 Attorney Fees. In any dispute arising out of this
Agreement the prevailing party shall be entitled to reasonable attorney fees and
costs.

 

15.23                 Entire Agreement. This Agreement constitutes the entire
Agreement of the parties with respect to the subject matter contained herein and
supersedes all prior written reseller, Solution Provider, or any other such
agreements between the parties. There are no other agreements pertaining to the
subject matter hereof, either oral or written. A waiver of any provisions in any
one instance shall not be deemed a waiver of any provision in any other
instance. This Agreement may only be amended or modified by the written
agreement of the parties.

 

15.24                 NO ORAL MODIFICATIONS. ALL CHANGES TO THIS AGREEMENT
(INCLUDING ANY ATTACHMENTS OR ADDENDA HERETO) MUST BE IN WRITING AND SIGNED BY
BOTH PARTIES. MITEL SHALL NOT BE BOUND BY ANY VERBAL AGREEMENT OR VERBAL
MODIFICATIONS.

 

15.25                 Assignment. AP shall not assign or transfer any executory
rights under this Agreement, in whole or in part, without the prior written
consent of Mitel, which consent shall not be unreasonably withheld. Mitel shall
have the right to assign this Agreement to any Mitel subsidiary or affiliated
company, or to any third party in connection with the transfer of all or
substantially all of the assets of the business unit relating to this Agreement,
or the sale or transfer of the voting stock or shares of Mitel resulting in a
change in its effective control. Either party may assign rights that are no
longer executory such as the right to obtain damages for material breach and the
right to collect payment on an account.

 

16.                               ELECTRONIC MAIL AND INTERNET CONNECTIVITY. AP
must possess the capability to communicate via electronic mail, and to connect
to the Internet so Mitel will be able to provide, at no charge to the AP, access
to the following: Sales and Product Bulletins, Sales Collateral, Marketing
Newsletters, Configuration Tools, Press Releases, Price Bulletins, Technical
Bulletins, and any other items deemed appropriate by Mitel. Electronically
provided collateral materials will be updated by Mitel on a continual basis.
Should the AP experience difficulty in accessing the Internet, Mitel will
provide the AP access to printed copy of above literature for a period of time.
Mitel reserves the right to charge a fee for such. Glossy sales brochures may be
provided in hard copy from time to time. Mitel reserves the right to charge for
such hard copies.

 

17.                               MITEL PASSWORDS, CODES. It is the obligation
of AP to keep all electronic password(s) and codes provided by Mitel
confidential at all times. It is also the obligation of the AP to notify Mitel
immediately when an employee of AP who had access to an assigned Mitel password
or code is terminated or changes status. Likewise, AP agrees to

 

8

--------------------------------------------------------------------------------


 

notify the Mitel Training group when it hires a Mitel certified technician or
the employment of a Mitel certified technician has terminated. All such
notifications should be made via email to MOLSupport@mitel.com.

 

18.                               SOFTWARE AND SOFTWARE TOOLS. AP acknowledges
that Mitel develops and distributes part of its communications via the Internet,
or by CD via the U.S. mail. Mitel uses the following software, among others, to
accomplish this task: Microsoft (MS) Word, MS Excel, MS PowerPoint, Adobe
Acrobat and Mitel also uses Microsoft Windows Operating Systems for its software
tools. AP will, at its own expense, make available for its own use, that certain
software and/or operating system that is the functional equivalent of or
otherwise compatible with such programs.

 

19.                               PRIOR SERVICE SOLUTIONS ADDENDUMS AND
IMPLEMENTATION AND SUPPORT SERVICES ADDENDUMS. In the event that AP previously
executed either a Service Solutions Addendum and/or an Implementation
Fulfillment Addendum (collectively “Addendums”) with Mitel in its former
capacity as a Solution Provider or SP, the terms and conditions of such
Addendums shall remain in full force and effect. Notwithstanding the foregoing,
AP agrees to the following changes to their existing addendums:(i) the term
Solution Provider Agreement or SP Agreement, whenever used in the addendums,
shall be replaced with the terms authorizedPARTNER agreement or AP agreement,
respectively, and (ii) the terms Solution Provider or SP shall be replaced,
respectively, with authorizedPARTNER or AP.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
hereinbelow by their respective duly authorized representatives on the date
first appearing above.

 

Mitel Networks, Inc.

 

Xeta Technologies, Inc

 

 

 

 

 

 

 

 

By

 

 

By

/s/ Greg Forrest

 

 

 

 

 

Dan Mondor

 

Printed Name and Title: Greg Forrest

President

 

CEO & President

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

U.S. Product Warranty

for Mitel authorizedPARTNERS

 

a.                                       Mitel warrants that its products
(hereinafter “PRODUCTS”) except the firmware and software components thereof and
except for those specific products expressly noted below (hereinafter “SPECIAL
PRODUCTS”) will be free from defects in material and workmanship, under normal
use and service for a period of fifteen (15) months from the date of shipment by
Mitel to authorizedPARTNER or to Mitel’s Authorized Wholesalers from whom
authorizedPARTNER may purchase certain PRODUCTS including certain SPECIAL
PRODUCTS.

 

b.                                      Mitel likewise warrants that the
software and firmware program components (including the media itself) of
PRODUCTS, to the extent such are utilized to provide an operating system or an
embedded application (“inside the skins”) will likewise perform for fifteen (15)
months from the date of shipment, as aforesaid, substantially in conformity with
Mitel technical documentation (functional and operating specifications) that
Mitel publishes regarding same (reference and operating manuals and guides
relating to the program).

 

c.                                       Mitel likewise warrants that the
software and firmware program components of its PRODUCTS, to the extent such are
utilized to provide an external or peripheral operating system or application
will perform for a period of either one hundred twenty (120) days from shipment
or ninety (90) days from the date authorizedPARTNER installs and cuts over such,
whichever is sooner. The software and firmware media for such will nevertheless
be warranted for fifteen (15) months from shipment.

 

d.                                      The MAS 6000, SIP enabled phone sets
(e.g., the 5055, 5215 and 5220 SIP phones), Your Assistant and the Mitel
Conference Units (IP and TDM versions), are SPECIAL PRODUCTS and the hardware,
firmware, and software components thereof, including media, are warranted
against defects in material and workmanship under normal use and service for a
period of one hundred twenty (120) days from shipment or ninety (90) days from
installation and cutover, whichever is sooner.

 

e.                                       MITEL DOES NOT, HOWEVER, WARRANT OR
REPRESENT THAT THE FUNCTIONS OR FEATURES CONTAINED IN THE SYSTEM AND/OR FIRMWARE
PROGRAMS DESCRIBED IN SUB-PARAGRAPHS B, C, AND D ABOVE WILL SATISFY
authorizedPARTNER’S OR ITS END-USER’S PARTICULAR PURPOSE AND/OR REQUIREMENTS OR
THAT THE OPERATION OF THE PROGRAM WILL BE UNINTERRUPTED OR ERROR FREE.

 

f.                                         Notwithstanding anything hereinabove
to the contrary, any third-party developed and licensed software that is not
branded by Mitel as a Mitel PRODUCT (including SPECIAL PRODUCTS) carries just
the warranty, if any, of the Licensor which Mitel will pass through to
authorizedPARTNER in accordance with its terms and conditions, disclaimers and
limitations of liability. SUCH PROGRAMS ARE NOT SEPARATELY WARRANTED BY MITEL.

 

g.                                      Mitel shall incur no liability under
this warranty and this warranty is voidable by Mitel (a) if the PRODUCT
(including SPECIAL PRODUCT) is used other than under normal use, if the PRODUCT
(including SPECIAL PRODUCT) is not properly serviced and maintained by certified
technicians, and if the PRODUCT (including SPECIAL PRODUCT) is not maintained
under proper environmental conditions, (b) if the PRODUCT (including SPECIAL
PRODUCT) is subject to abuse, damage, misuse, neglect, flooding, fire,
lightning, power surges or “dirty” power, third-party error or omission, acts of
God, damage, force majeure or accident, (c) if the PRODUCT (including SPECIAL
PRODUCT) is modified or altered (unless expressly authorized in writing by
Mitel), (d) if the PRODUCT (including SPECIAL PRODUCT) is installed or used in
combination or in assembly with products not supplied or authorized by Mitel
and/or which are not compatible with or are of inferior quality, design or
performance to Mitel supplied PRODUCTS (including SPECIAL PRODUCT) so as to
cause a diminution or degradation in functionality, (e) if there is a failure to
follow specific restrictions in operating instructions, or (f) if payment for
PRODUCT (including SPECIAL PRODUCT) has not been timely made.

 

h.                                      The sole obligation of Mitel and the
exclusive remedy and recourse of authorizedPARTNER under this warranty, or any
other legal obligation, with respect to PRODUCT (including SPECIAL PRODUCT),
including hardware, firmware, and software media, is for Mitel, at its election,
to either repair and/or replace the allegedly defection PRODUCT (including
SPECIAL PRODUCT) or component(s) thereof and return (prepaid) same (if
necessary), or grant a reimbursement credit with respect to the PRODUCT
(including SPECIAL PRODUCT) or component thereof, as applicable. With regard to
a software and/or firmware program design defect, however, to the extent it
prevents the program from providing specified functionality and/or operating as
intended by Mitel, is service affecting and prevents beneficial use of the
product, Mitel does undertake to use commercially reasonable efforts to devise a
suitable corrective solution to the problem within a reasonable period of time.
Should said action, however, not substantially resolve the problem, then Mitel
reserves the right to incorporate such solution in a new release (“stream”) of
software. The above, with regard to a software design defect, likewise,
constitutes the sole obligation of Mitel and the exclusive remedy of
authorizedPARTNER hereunder with respect to PRODUCT (including SPECIAL PRODUCT).

 

i.                                          The responsibility of Mitel to honor
the express limited warranty stated above also shall be predicated on receiving
timely written notice of the alleged defect(s) with as much specificity as is
known within thirty (30) calendar days of the malfunction or by the expiration
of the warranty period (plus thirty (30) calendar days), whichever occurs first.
Mitel shall further have the right to inspect and test the PRODUCT (including
SPECIAL PRODUCT) to determine, in its reasonable discretion, if the alleged
malfunction is actually due to defects in material or workmanship caused by
Mitel. Unless waived by Mitel, authorizedPARTNER agrees to return (prepaid) the
allegedly defective PRODUCT (including SPECIAL PRODUCT) or component thereof to
Mitel for inspection and/or testing, and, if appropriate, for repair and/or
replacement. In partial consideration of this warranty authorizedPARTNER agrees
to provide on site warranty service and support to its end-users (e.g.,
diagnosis, trouble shooting, remediation, de-install and re-install) as
necessary and appropriate during the warranty period.

 

j.                                          THE ABOVE EXPRESS LIMITED WARRANTY
IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, FROM MITEL (INCLUDING
MITEL NETWORKS CORPORATION) AND THERE ARE NO OTHER WARRANTIES WHICH EXTEND
BEYOND THE FACE OF THIS WARRANTY. ALL OTHER WARRANTIES WHATSOEVER, INCLUDING THE
IMPLIED WARRANTY OF MERCHANTABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE RELATING TO THE USE OR PERFORMANCE OF THE PRODUCT (INCLUDING
SPECIAL PRODUCT) INCLUDING THEIR PARTS, ARE HEREBY EXCLUDED AND DISCLAIMED.

 

                                             
k.                                         IN NO EVENT SHALL MITEL (INCLUDING
MITEL NETWORKS CORPORATION) UNDER ANY CIRCUMSTANCES, BE LIABLE FOR NOR SHALL
authorizedPARTNER (DIRECTLY OR INDIRECTLY), BE ENTITLED TO ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE, OR EXEMPLARY DAMAGES AS A RESULT
OF THE SALE OR LEASE AND/OR LICENSE OF PRODUCT (INCLUDING SPECIAL PRODUCT),
INCLUDING BUT NOT LIMITED TO FAILURE TO TIMELY DELIVER THE PRODUCT (INCLUDING
SPECIAL PRODUCT) OR FAILURE OF PRODUCT (INCLUDING SPECIAL PRODUCT) TO ACHIEVE
CERTAIN FUNCTIONALITY, OR ARISING OUT OF THE USE OR INABILITY TO USE THE PRODUCT
(INCLUDING SPECIAL PRODUCT), IN WHOLE OR IN PART, AND INCLUDING BUT NOT LIMITED
TO LOSS OF PROFIT, LOSS OF USE, DAMAGE TO BUSINESS OR DAMAGE TO BUSINESS
RELATIONS. MITEL SHALL NOT BE LIABLE FOR PERSONAL INJURY OR PROPERTY DAMAGE
UNLESS CAUSED SOLELY BY MITEL’S NEGLIGENCE.

 

6

--------------------------------------------------------------------------------


 

COMPOSITE SCHEDULE A

U.S. Product Warranty

for Mitel authorizedPARTNERS

 

CONDITIONS CONCERNING USE OF MITEL SOFTWARE

 

a.                                       authorizedPARTNER receives no right to
use any Mitel Software except by the grant of an express written license from
Mitel as delineated in the underlying Agreement. authorizedPARTNER agrees to use
the Mitel Software only in conjunction with the Mitel PRODUCTS (including
SPECIAL PRODUCT) with which it is intended to operate. authorizedPARTNER agrees
that all Mitel Software shall be treated as the exclusive property of Mitel or
its suppliers, as appropriate, and a proprietary trade secret of Mitel or its
suppliers, as appropriate. authorizedPARTNER shall take those steps as may be
necessary to hold the Mitel Software in confidence for the benefit of Mitel or
its suppliers, as appropriate. authorizedPARTNER shall not provide or make the
Mitel Software available to any person other than its employees on a “need to
know” basis and shall issue adequate instructions to those persons necessary to
satisfy authorizedPARTNER’s obligations under this provision.

 

b.                                      authorizedPARTNER shall not execute,
use, copy, alter or modify the Mitel Software (except for making a back-up
archival copy) or take any action inconsistent with the exclusive ownership
interest of Mitel or its suppliers, as appropriate, in the Mitel Software.
authorizedPARTNER shall not decompile, reverse assemble, analyze or otherwise
examine for reverse engineering purposes the Mitel Software, in whole or in
part, or any firmware implementation of the Mitel Software. authorizedPARTNER
may not sub-license the Mitel Software, in whole in or part, without

 

c.                                       first assuring that its sublicensee
agrees, in writing, to adhere to the terms hereof. authorizedPARTNER may only
use the Mitel Software in conjunction with the Mitel equipment configuration on
which the Mitel Software is executed and at the originally installed site
without first obtaining written permission otherwise from Mitel; such permission
shall not be unreasonably withheld. Upon termination of this license,
authorizedPARTNER shall deliver to Mitel all material supplied by Mitel
pertaining to the license.

 

d.                                      During the term of this Agreement, and
when not in default or breach hereunder, authorizedPARTNER shall have the right
to sublicense the Mitel Software to its customers subject to the terms hereof
and only for the operation by its customers of associated Mitel PRODUCTS
(including SPECIAL PRODUCT). authorizedPARTNER agrees to take prompt steps to
terminate any sub-license granted hereunder by authorizedPARTNER under direction
from Mitel if its customer fails to comply with the terms of such sublicense and
does not cure such failure within ten (10) days written notice from
authorizedPARTNER.

 

e.                                       authorizedPARTNER agrees to abide by
Mitel’s Software Re-licensing Policy as delineated on MOL in all material
respects concerning the transfer of used software.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE B

SAMPLE LIMITED EXPORT ADDENDUM

 

LIMITED EXPORT ADDENDUM

 

This Limited Export Addendum (“Addendum”) is between [Mitel Networks Inc./Mitel
Networks Corporation] (“Mitel”) and Xeta Technologies, Inc, (“AP”) (collectively
the “Parties”). By this Addendum, the parties hereby agree to modify the Partner
Agreement! dated September 28.2007 (the “AP Agreement”) subject to the following
terms and conditions:

 

I.                                       Scope

 

The parties agree to modify Section 3.1 of the AP Agreement to permit AP to
conduct certain specific sales of Mitel products within U.S as described within
Section II of this Addendum. Notwithstanding the foregoing, AP agrees that
except as permitted by this Addendum, it remains fully bound by the terms and
conditions of the AP Agreement, including but not limited to those contained in
Section 3.1 prohibiting sales of Mitel products outside of U.S. (defined as its
fifty states the us Virgin Islands Puerto Rico and Guam). Furthermore, unless
specifically stated otherwise in this Addendum, this Addendum is subject to all
of the terms and conditions of the AP Agreement.

 

II.                                   U.S. (defined as its fifty states, the US
Virgin Islands, Puerto Rico and Guam) Sales

 

Mitel agrees that the AP may sell Mitel products to End User, (a “customer”) at
the following location only:

 

Name and Address of End User to be determined.

 

III.                               Import/Export

 

In connection with the aforementioned U.S. Sales, AP agrees to purchase Mitel
products in U S (defined as above) via Mitel distribution channels set forth in
the AP Agreement. AP agrees to be responsible for payment of all duties and
taxes related to exporting Mitel products into U.S. from U.S.. AP further agrees
to comply with all U.S. laws and regulations, including but not limited to
export and import restrictions, as well as all other laws and regulations
pertaining to sales in U.S.. AP agrees to only sell Mitel products under this
addendum to its customers at the locations defined in Section II above and to
not permit its customers to re-export the Mitel products to another country.

 

IV.                               Indemnification

 

AP AGREES TO HOLD MITEL HARMLESS FOR ANY AND ALL DAMAGES, INCLUDING REASONABLE
ATTORNEYS FEES AND COURT COSTS, THAT MAY RESULT FROM AP’S FAILURE TO ABIDE BY
THE LAWS OF U.S. (as defined above) AND U.S. AND FOR ANY OTHER DAMAGES TO MITEL
WHICH MIGHT RESULT FROM AP’S FAILURE TO COMPLY WITH THE TERMS AND CONDITIONS OF
THIS ADDENDUM.

 

AGREED:

 

Mitel Networks Inc.

 

Xeta Technologies. Inc.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Printed Name:

 

 

Printed Name:

 

Printed Title:

 

 

 

Printed Title:

 

 

Date:

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------